Citation Nr: 1031957	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  06-38 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a disorder manifested by 
tremors of the head and hands, claimed as myoclonus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from February 1993 to August 
2001.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was previously before the Board in September 
2008, when it was remanded for additional evidentiary 
development.  

In November 2006, the Veteran submitted claims of entitlement to 
increased ratings for his service-connected disabilities.  The 
Board referred these issues back to the RO for appropriate action 
at the time of the September 2008 remand.  The RO has not 
addressed these claims.  As these matters have not been developed 
or certified for appeal and are not inextricably intertwined with 
the issue now before the Board, they are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.  


REMAND

In December 2004, the Veteran submitted a claim of entitlement to 
service connection for, in pertinent part, a movement disorder of 
myoclonus.  He wrote that his disorder was originally manifested 
during active duty by tremulousness of his hands and head.  At 
the time of the Veteran's separation examination in June 2001, he 
complained of tremulousness of the head and hands.  

The appellant submitted a copy of a Myoclonus Fact Sheet from the 
National Institute of Neurological Disorders and Stroke.  This 
document begins with the statement that myoclonus describes a 
symptom and generally is not a diagnosis of a disease.  It refers 
to sudden, involuntary jerking of muscles or groups of muscles.  

In December 2004, a private physician diagnosed the presence of 
myoclonus.  In January 2005, the private physician wrote a letter 
linking myoclonus to the Veteran's active duty service based on 
the fact that the Veteran was medically retired from the military 
due to incapacity because of jerky movements.  The physician 
opined that the myoclonus "may well" have been because of 
exposure to chemical agents while the Veteran was serving in the 
Persian Gulf.  The Board finds the probative value of these 
statements are reduced for two reasons.  The first is that the 
opinion is based on an inaccurate factual background.  There is 
no objective evidence documenting that the Veteran's military 
career was shortened due to a movement disorder.  There is no 
evidence of record of a significant movement disorder at the time 
of the Veteran's discharge.  There is only a self-reported 
reference by the Veteran to the fact that he experienced shaking 
of the head and hands.  Physical examination at that time did not 
result in any pertinent findings.  In fact, the presence of a 
significant movement disorder at the time of discharge is 
questioned as the Veteran did not submit a claim for the 
disability until September 2004.  He submitted claims for 
compensation for numerous disorders in May 2001 but did not 
include any claim pertaining to a movement disorder.  A medical 
opinion based on an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Furthermore, the 
use by the private physician of the term "may" when forming his 
opinion as to the etiology of the myoclonus reduces the probative 
value of the statement as it is speculative.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by service 
radiation exposure is insufficient to establish service 
connection).  

A VA neurological evaluation was conducted in June 2005.  The 
examiner diagnosed myotonic dystrophy.  The examiner found that 
there was no evidence of myotonic dystrophy in the service 
treatment records and that the myotonic dystrophy was not linked 
to the tremulousness of the hands and feet reported in the 
service treatment records.  The examiner opined that the myotonic 
dystrophy was not linked to active duty as it was hereditary.  
Significantly, while the examiner found no link between myotonic 
dystrophy and the Veteran's active duty service, the examiner did 
not provide an opinion regarding the tremulousness of the hands 
and head which were reported by the Veteran at the time of his 
June 2001 separation examination.  The Board finds this fact, 
coupled with the private physician's diagnosis of myoclonus 
requires a remand in order to determine if the Veteran currently 
experiences a movement disorder which may be linked to his active 
duty service.  The claims file should be returned to the examiner 
who conducted the June 2005 VA examination and request that an 
addendum be prepared which provides a medical opinion regarding 
this question.  

The most recent medical records associated with the claims file 
are dated in 2005.  As the issue on appeal is being remanded for 
a VA examination, the Board finds that attempts should be made to 
obtain all pertinent outstanding treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for a movement disorder since 2005.  
After securing any necessary releases, 
obtain those records identified by the 
Veteran which have not already been 
associated with the claims file.  
Regardless of the Veteran's response, 
obtain all outstanding VA medical records.  

2.  Return the claims file to the examiner 
who conducted the June 2005 VA examination 
and request that she provide opinions 
regarding the following:  

a.)  Does the Veteran currently experience 
a movement disorder, other than myotonic 
dystrophy?

b.)  If the Veteran has a movement 
disorder, other than myotonic dystrophy, is 
it more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
this movement disorder is etiologically 
linked to his active duty service including 
the complaints of tremulousness of the 
hands and head reported at the time of the 
separation examination?

c.)  The examiner should review the 
December 2004 and January 2005 statements 
from Dr. W.L.O. and reconcile these 
findings, if possible, with her opinions 
regarding the existence and etiology of any 
movement disorder.  

Note:  The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

A detailed rationale, including reference 
to pertinent findings from the record, 
should be provided for all opinion(s) 
provided.  If any opinion cannot be 
provided without resort to speculation, the 
examiner should so state and indicate why 
such an opinion would require speculation.  

If the examiner who conducted the June 2005 
VA examination is not available, make 
arrangements to have the claims file 
examined by a suitably qualified health 
care professional who should be tasked with 
providing opinions regarding the following: 

a.)  Does the Veteran currently experience 
a movement disorder?

b.)  If the Veteran has a movement 
disorder, is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that this movement disorder is 
etiologically linked to his active duty 
service including the complaints of 
tremulousness of the hands and head 
reported at the time of the separation 
examination?

c.)  The examiner should review the 
December 2004 and January 2005 statements 
from Dr. W.L.O. and reconcile these 
findings, if possible, with his/her 
opinions regarding the existence and 
etiology of any movement disorder.  

Note:  The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

A detailed rationale, including pertinent 
findings from the record, should be 
provided for all opinion(s) provided.  If 
any opinion cannot be provided without 
resort to speculation, the examiner should 
so state and indicate why such an opinion 
would require speculation.  

If the examiner determines that an opinion 
cannot be provided without performing a 
physical examination of the Veteran, this 
should be scheduled.  

3.  After completing any additional 
development deemed necessary, readjudicate 
the claim.  If the benefit requested on 
appeal is not fully granted, the Veteran 
and his representative should be furnished 
a Supplemental Statement of the Case, which 
addresses all of the evidence obtained 
after the issuance of the last supplemental 
statement of the case and provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if in order.  By 
this remand, the Board intimates no opinion 
as to any final outcome warranted.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

